Citation Nr: 1009964	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left (minor) shoulder injury, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
cervical spondylosis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 
1981 and from March 1988 to February 2006. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO) in which a 20 percent disability rating 
was assigned for the left shoulder disability effective June 
19, 2007, and a rating in excess of 10 percent for the 
cervical spine disability was denied.  Later in a July 2009 
rating decision, a 20 percent disability was assigned for the 
cervical spine disability effective July 10, 2009.

At the October 2009 hearing, the claimant was afforded a 60-
day period in which to submit additional evidence.  In 
December 2009, the Veteran submitted additional medical 
evidence for which he had waived agency of original 
jurisdiction consideration at the hearing.  


FINDINGS OF FACT

1.  From June 19, 2006, to June 18, 2007, residuals of a left 
(minor) shoulder injury were manifested by limitation of 
motion of the left arm to shoulder level.  

2.  Since June 19, 2007, residuals of a left (minor) shoulder 
injury have not been manifested by a limitation of motion of 
the left arm to 25 degrees from the side.

3.  From June 19, 2006, to July 9, 2008, degenerative 
cervical spondylosis was not manifested by limitation of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; by a combined range of 
motion of the cervical spine not greater than 170 degrees; 
muscle spasm, guarding, or localized tenderness severe enough 
to cause an abnormal gait or abnormal spinal contour; or 
incapacitating episodes having a total duration of at least 
two weeks.

4.  From July 10, 2008, to July 9, 2009, degenerative 
cervical spondylosis was manifested by incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.

5.  Since July 10, 2009, degenerative cervical spondylosis 
has not been manifested by a limitation of forward flexion of 
the cervical spine to 15 degrees or less, by favorable 
ankylosis of the entire cervical spine, or by incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
a left (minor) shoulder injury from June 19, 2006, to June 
18, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5201 (2009).

2.  Since June 19, 2007, residuals of a left (minor) shoulder 
injury do not meet the criteria for an evaluation greater 
than 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5201.

3.  From June 19, 2006, to July 9, 2007, degenerative 
cervical spondylosis did not meet the criteria for an 
evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5243 (2009).

4.  The criteria for an evaluation of 20 percent for 
degenerative cervical spondylosis from July 10, 2007, to July 
9, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5243.

5.  Since July 10, 2009, degenerative cervical spondylosis 
does not meet the criteria for an evaluation greater than 20 
percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August 2007, September 2007, and 
April 2008 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
In August 2007 correspondence VA notified the Veteran of how 
VA determines the disability rating and effective date.  He 
was provided notice of the specific rating criteria used to 
evaluate the shoulder and cervical spine disabilities in the 
April 2008 correspondence.  The claim was readjudicated in a 
July 2008 statement of the case.  Thus, any timing error as 
to notice of the specific rating criteria was cured and 
rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  The claimant testified that he was treated by Dr. 
Robert Capecci in June 2009.  Hearing transcript, page 8. 
Although he did submit a treatment record from that physician 
dated in November 2009, he did not submit any treatment 
records dated in June 2009 from that doctor.  Therefore, no 
further development with regard to Dr. Capecci's records is 
necessary.  Hence, there is no error or issue that precludes 
the Board from addressing the merits of this appeal.

1.  Entitlement to an increased evaluation for residuals of a 
left (minor) shoulder injury, currently evaluated as 20 
percent disabling.

Governing law and regulations

A report of a July 2009 VA examination shows that the Veteran 
is right-handed.  

Under Diagnostic Code 5201, a rating of 20 percent is 
warranted when motion of the minor arm is limited to shoulder 
level.  A 20 percent evaluation is also warranted for 
limitation of motion of the minor arm midway between the side 
and shoulder level.  A 30 percent rating contemplates 
limitation of motion of the minor arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 10 percent 
evaluation contemplates a non-union of the clavicle or 
scapula without loose movement.  A 20 percent rating 
contemplates either a non-union of the clavicle or scapula 
with loose movement, or a dislocation of the clavicle or 
scapula.  This is the maximum rating assignable under 
Diagnostic Code 5203.

Regulations define the normal range of motion for the 
shoulder as forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

Analysis

A review of October 2007 and July 2009 VA examination 
reports, as well as VA treatment records and treatment 
records from Dr. Capecci and Dr. Steven Posnick, shows that 
the Veteran has been able to raise his left arm at least 
midway between the side and shoulder level since June 19, 
2007.  Although the November 2009 treatment record from Dr. 
Capecci shows that the claimant could only raise his left arm 
to 30 degrees in both forward flexion and abduction, the 
Board places greater weight on the November 2009 treatment 
record from Dr. Posnick, the report of the July 2009 VA 
examination findings, the October 2007 VA examination report, 
and prior VA and private treatment records.  

The treatment record from Dr. Posnick is more recent than the 
treatment record from Dr. Capecci.  The treatment record from 
Dr. Posnick reflects that forward flexion and abduction were 
initially limited to 45 degrees, but that the appellant could 
lift his left arm to 90 degrees in both planes and passively 
lift his left arm to greater than 130 degrees in both planes 
with pain.  Significantly, neither Dr. Posnick nor Dr. 
Capecci reported disuse atrophy which might corroborate the 
appellant's claim of severe pain on movement.  The July 2009 
VA examination revealed left forward flexion to 65 degrees 
and left abduction to 70 degrees.  The report of the October 
2007 VA examination shows that abduction was at least to 60 
degrees and forward flexion was to 95 degrees.  Private and 
VA treatment records dated from July 2007 to April 2008 
reflect that the Veteran could raise the left arm to at least 
the shoulder level in abduction and forward flexion.  
Therefore, a rating in excess of 20 percent for residuals of 
a left (minor) shoulder injury since June 19, 2007, is not 
warranted.

Turning to the period from June 19, 2006, to June 18, 2007, a 
review of a report of a September 2006 VA examination as well 
as VA and private treatment records show that the limitation 
of motion in the left shoulder approximated the shoulder 
level.  The report of the September 2006 VA examination 
reflects that active forward flexion was to 95 degrees and 
that active abduction was to 85 degrees.  There was evidence 
of left shoulder muscle atrophy at the September 2006 study.  
Private and VA treatment records dated from July 2006 to May 
2007 reveal for the most part forward flexion and abduction 
to the shoulder level.  A December 2006 private treatment 
record shows that forward flexion was to 80 degrees and that 
abduction was to 50 degrees.  The Board, however, places 
greater weight on the other treatment records and the report 
of the September 2006 VA examination because these documents 
have more consistent findings - that is, limitation of motion 
in the left shoulder approximated the shoulder level.  The 
Board finds that a 20 percent evaluation for the left 
shoulder disability from June 19, 2006, to June 18, 2007, is 
warranted.

The Board notes that the left shoulder disability was 
initially rated under Diagnostic Code 5203.  Given that a 20 
percent disability rating, the maximum rating under that 
code, is warranted for the entire appellate period, further 
schedular consideration under that code is not possible.
 
The Board has considered the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), but finds that a schedular evaluation 
in excess of 20 percent is not warranted.  The evaluation of 
a service-connected disability involving a joint rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. 
App. at 204-07.  The July 2009 VA examiner noted that there 
was objective evidence of pain with active motion, to include 
following repetitive motion, but that there were no 
additional limitations after three repetitions of range of 
motion testing.  Similarly, while there was pain in both 
forward flexion and abduction from 40 degrees on physical 
examination, the October 2006 VA examiner stated that there 
were no limitations following repetitive use.

The symptoms presented by the claimant's residuals of a left 
(minor) shoulder injury are fully contemplated by the rating 
schedule.  There is no evidence his disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence that this disorder 
at any time during the appellate term necessitated frequent 
hospitalization, or that this disability alone has caused a 
marked interference with employment.  Thus, the Board finds 
no evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

2.  Entitlement to an increased evaluation for degenerative 
cervical spondylosis, currently evaluated as 20 percent 
disabling.

Governing law and regulations

A 30 percent rating is warranted when forward flexion of the 
cervical spine is 15 degrees or less; or when there is 
favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 10 percent rating requires forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; a combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Plate V.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243 
contemplate evaluating intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.

The formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent disability rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).

Analysis

A review of the report of the July 2009 VA examination shows 
since July 10, 2009, that forward flexion of the cervical 
spine was not 15 degrees or less and that there was no 
evidence of favorable cervical ankylosis.  Indeed, forward 
flexion was to 40 degrees, and because there was motion in 
every plane of movement there was no cervical ankylosis.  The 
July 2009 VA examiner did state that one year previously the 
claimant had an incapacitating episode that lasted three 
weeks.  Although the appellant asserts in his July 2007 VA 
Form 9 that he does not go to the doctor every time he needs 
bed rest, the regulation defining incapacitating episodes 
requires bed rest prescribed by a physician and treatment by 
a physician.  The clinical evidence does not show that there 
were incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the prior 12 
months.  Therefore, a rating in excess of 20 percent for 
degenerative cervical spondylosis since July 10, 2009, is not 
warranted.

As for the period from July 10, 2008, to July 9, 2009, the 
July 2009 VA examiner's statement about incapacitating 
episodes reflects the Veteran had an episode having a total 
duration of at least two weeks but less than four weeks 
during the prior 12 month that the doctor thought was 
incapacitating.  While it is unclear whether the Veteran 
actually received treatment by a physician during that 
period, resolving reasonable doubt in the appellant's favor, 
the Board finds that a 20 percent evaluation for degenerative 
cervical spondylosis for the period from July 10, 2008, to 
July 9, 2009, is warranted.

Turning to the period from June 19, 2006, to July 10, 2007, a 
review of the report of the October 2006 VA examination shows 
that forward flexion of the cervical spine was to 40 degrees 
and no ankylosis.  Unfortunately, range of motion testing for 
right and left lateral rotation was not conducted.  In any 
event, the combined range of motion in forward flexion, 
extension, and right and left lateral flexion was 180 
degrees, which is greater than 170 degrees, the combined 
range of motion necessary for a 20 percent rating.  There was 
no objective evidence of weakness, spasms, or tenderness.  
The October 2006 VA examiner noted no incapacitating episodes 
due to neck pain.  Moreover, based on the Veteran's assertion 
in his July 2007 VA Form 9, he did not seek any medical 
treatment for any incapacitating episode during this time 
period.  Thus, a rating in excess of 10 percent for 
degenerative cervical spondylosis from June 19, 2006, to July 
10, 2008, is not warranted.

The Board has considered the holding in DeLuca but finds that 
schedular evaluations in excess of 20 and 10 percent are not 
warranted.  The July 2009 VA examiner noted that there was 
objective evidence of pain with active motion, to include 
following repetitive motion, but that there was no additional 
limitation after repetitive motion.  Similarly, while there 
was pain in both extension and right lateral flexion on 
physical examination, the October 2006 VA examiner stated 
that there were no limitations following repetitive use.

The symptoms presented by the claimant's degenerative 
cervical spondylosis are fully contemplated by the rating 
schedule.  There is no evidence his disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence that this disorder 
at any time during the appellate term necessitated frequent 
hospitalization, or that this disability alone has caused a 
marked interference with employment.  Thus, the Board finds 
no evidence to indicate referral for extraschedular 
consideration.  Thun.

ORDER

A 20 percent evaluation, but not higher, from June 19, 2006, 
to June 18, 2007, is granted for residuals of a left (minor) 
shoulder injury, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left (minor) shoulder injury since June 19, 
2007, is denied.



Entitlement to an evaluation in excess of 10 percent for 
degenerative cervical spondylosis since June 16, 2006, to 
July 9, 2008, is denied.

A 20 percent evaluation, but not higher, from July 10, 2008, 
to July 9, 2009, is granted for degenerative cervical 
spondylosis, subject to the laws and regulations governing 
the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
degenerative cervical spondylosis from July 10, 2009, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


